Citation Nr: 9929827	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  97-20 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a gall bladder 
condition.

2. Entitlement to service connection for peptic ulcer 
disease.

3. Whether new and material evidence has been submitted, 
which is sufficient to reopen a claim of entitlement to 
service connection for arthritis of multiple joints.

4. Entitlement to an evaluation in excess of 10 percent for 
service-connected chronic obstructive pulmonary disease 
(COPD) with emphysema.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from August 1953 to August 
1957 and from February 1961 to September 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for a gall bladder condition, 
arthritis of multiple joints, and peptic ulcer disease as not 
well grounded.  The veteran has also timely perfected an 
appeal to the August 1998 rating decision, which continued a 
10 percent evaluation of service-connected COPD 
with emphysema.  

The Board notes that the veteran timely filed a notice of 
disagreement and substantive appeal on the issue of service 
connection for a heart condition as well.  By rating decision 
in February 1998, the RO granted service connection for 
scarring of the inferior myocardium in connection with the 
veteran's service-connected hypertension with a combined 
evaluation of 30 percent, effective from November 15, 1995.  

The February 1998 decision represented a full grant of 
benefits sought with respect to the veteran's claim of 
entitlement to service connection for a heart condition.  
As the veteran did not express disagreement with the "down-
stream" issue of the percentage evaluation assigned, such 
matter is not before the Board.  See Grantham v. Brown, 114 
F.3d 1156, 1158 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 
1030, 1032 (Fed. Cir. 1997); see also Holland v. Gober, 10 
Vet. App. 433, 435 (1997) (per curiam).

The issue of entitlement to service connection for a gall 
bladder condition is discussed in the remand portion of this 
decision.  


FINDINGS OF FACT

1. There is no competent evidence providing a nexus between 
the residuals of the veteran's 1961 appendectomy, or any 
other incident of service, and his September 1993 
diagnosis of peptic ulcer disease.  

2. The veteran's claim of entitlement to service connection 
for arthritis of multiple joints was denied by a final 
Board decision dated in November 1987.

3. Additional evidence in support of the veteran's claim of 
entitlement to service connection for arthritis of 
multiple joints, submitted since the November 1987 Board 
decision, is either duplicative or cumulative of 
evidence previously submitted.

4. The veteran's COPD with emphysema is manifested by FEV-
1/FVC ratio of 65-66 percent.  


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for peptic 
ulcer disease is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2. The November 1987 Board decision denying service 
connection for arthritis of multiple joints is final.  38 
U.S.C. § 4004 (1982); 38 C.F.R. §§ 19.185, 19.194 (1987) 
(38 U.S.C.A. § 7104(b) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.1100 (1998)).

3. No new and material evidence has been presented to warrant 
reopening a claim of entitlement to service connection for 
arthritis of multiple joints.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

4. The criteria for a 30 percent evaluation for service-
connected COPD with emphysema have been met; the criteria 
for an evaluation in excess of 30 percent have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.97, Diagnostic Codes 6603,6604 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's enlistment physical examination in August 1953 
noted a history of a broken leg.  X-ray examination of the 
left ankle in November 1954 noted no recent trauma, but 
showed two metal screws in the tibia.  In August 1955, the 
veteran complained of left shoulder pain and tenderness.  In 
March 1956, the veteran complained of a sore left elbow.  In 
April 1957, the veteran complained of pain and tenderness 
over the right elbow.  X-ray examination was negative.  The 
veteran's separation medical examination in August 1957 noted 
no abnormalities of the abdomen or viscera, or 
musculoskeletal system.  

The veteran's service medical records show hospitalization in 
May 1961 with complaints of right lower quadrant abdominal 
pain.  An appendectomy was performed.  The veteran developed 
post-operative pain and an abdominal mass.  The veteran was 
transferred to another hospital in June 1961 for further 
treatment.  A diagnosis of pericecal abscess secondary to 
appendectomy was provided and was noted to be treated and 
cured.  The veteran was discharged from the hospital in 
August 1961.  On reenlistment examination in May 1962, the 
examiner noted no sequelae from the veteran's appendectomy 
and subsequent complication.  

In September 1962, the veteran was treated with a splint for 
a sprained ankle.  In July 1963, the veteran suffered a 
sprain of the right ankle and in September 1963 bruised his 
right knee.  The veteran sprained his right knee in January 
1964.  

The veteran's service medical records show treatment in March 
1968 for complaints of pain in the right elbow and hand.  The 
examiner noted questionable arthritis.  In January 1969, the 
veteran complained of tenderness in the left elbow.  X-ray 
examination was negative.  

On a periodic physical examination in October 1972, the 
examiner noted an old fracture with pins and screws in the 
left ankle with recent onset of pain and pain in the right 
ankle from an old fracture.  In January 1973, the veteran was 
hospitalized with complaints of intermittent pain due to 
retained screws in the left ankle.  The screws were removed 
at that time.  

The service medical records noted complaints of recurrent 
pain in the left elbow in July 1979.  An assessment of 
epicondylitis was reported.  Orthopedic consultation in July 
1979 noted pain in left shoulder and elbow.  The examiner 
noted good range of motion, with pain on full extension.  An 
assessment of left elbow pain of uncertain etiology was 
reported.  In August 1979, the veteran complained of 
increased pain in the left elbow, radiating to the shoulder.  
An assessment of epicondylitis was provided.  In March 1985, 
the veteran complained of left shoulder pain.  An impression 
of left subdeltoid bursitis was noted.  

The veteran complained of abdominal pain in December 1970 
with no definite diagnosis.  A mild ventral hernia was 
reported on annual physical examination in September 1975 and 
again on physical examination in August 1981.  An endoscopy 
report in May 1984 showed a small hiatal hernia, but was 
otherwise normal.  In June 1984 the veteran was hospitalized 
for evaluation of chest pain.  The examiner noted a discharge 
diagnosis of biopsy-proven gastroesophageal reflux.  

The veteran's retirement physical examination in June 1985 
reported an abdominal hernia, but no report of ulcer or 
peptic ulcer disease was noted.  The examiner noted no 
musculoskeletal abnormalities.  On a report of medical 
history, completed at the same time, the veteran reported a 
history of frequent indigestion.  The veteran further noted a 
history of arthritis, rheumatism, or bursitis, and painful or 
"trick" shoulder or elbow.  The veteran denied a history of 
knee problems.  

The veteran filed an initial claim for VA benefits for 
arthritis of the hands, shoulder, elbows, back, hips, wrist, 
and knees in October 1985.  

A VA examination was conducted in December 1985.  Physical 
examination showed normal range of motion of the shoulders 
with minimal pain, no acute signs of inflammation of the 
elbows or hands with range of motion within normal limits, 
and range of motion of the right ankle within normal limits 
with slight pain.  X-ray examination of both hands, right 
ankle, both shoulders, and thoracic spine showed no evidence 
of fracture, dislocation or other significant abnormality.  
Diagnoses of residuals of right ankle sprain, tendonitis of 
both shoulders, and a history of dorsal strain were noted.  

By rating decision in January 1986, the RO granted service 
connection for residuals of appendectomy with pericecal 
abscess and drainage with a noncompensable evaluation, 
effective from October 1, 1985.  By rating decision in April 
1987, the RO granted service connection for COPD with 
emphysema with an evaluation of 10 percent, for hiatal hernia 
with esophageal reflux with an evaluation of 10 percent, and 
for degenerative joint disease of the dorsal spine with a 10 
percent evaluation, all effective from October 1, 1985.  

In November 1987, the Board denied entitlement to service 
connection for degenerative arthritis of multiple joints, as 
the record contained no current diagnosis of arthritis.  The 
veteran was notified of this decision under cover letter 
dated in November 1987.  The Board decision is final as to 
evidence of record at the time.  38 U.S.C. § 4004 (1982); 38 
C.F.R. §§ 19.185, 19.194 (1987) (38 U.S.C.A. § 7104(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 20.1100 (1998)).  

The veteran filed a request to reopen his claim for service 
connection for arthritis of multiple joints in November 1995.  
The evidence, submitted since the final Board decision in 
November 1987, includes X-ray examinations, testimony at 
hearings before an RO hearing officer and the undersigned, 
and medical treatment records.  

X-ray examination of the left foot in September 1992 showed 
no acute bony abnormality.  The reader noted a portion of an 
orthopedic screw at the ankle, consistent with an old trauma.  
An X-ray examination of the right knee in November 1995 was 
acceptable and normal for the veteran's age.  No significant 
change since X-ray examination of July 1984 was noted.  An 
outpatient treatment record in January 1996 contained a 
report of degenerative joint disease with complaints of right 
knee pain. 

A pulmonary function test (PFT) in July 1996 showed forced 
expiratory volume in one second (FEV-1) of 72 percent of 
predicted, and the ratio of FEV-1 to forced vital capacity 
(FVC) was 66 percent.  The examiner stated that the test 
showed mild obstructive defect and was suggestive of either a 
restrictive defect or hyperinflation.  

At a hearing before an RO hearing officer in October 1996, 
the veteran testified that he began to experience stomach 
cramps, burning, and gas following surgery in 1961.  
Transcript, p. 2 (Oct. 1996).  The veteran testified that he 
experienced heartburn and reflux throughout his military 
service and was treated for these symptoms with medication.  
Transcript, pp. 6-7 (Oct. 1996).  He stated that he 
was diagnosed with peptic ulcer disease at the same time as 
the removal of his gall bladder in 1993.  Transcript, p. 8 
(Oct. 1996).  

The veteran testified that he was first diagnosed with 
arthritis in 1967 or 1968, while stationed in Germany, after 
complaining of knee and shoulder pain.  The veteran reported 
continued treatment for this condition since discharge 
from service.  Transcript, p. 4 (Oct. 1996).  

A VA examination was conducted in April 1998.  The veteran 
stated that he felt like he still had an infection due to the 
appendectomy in 1961.  He reported upper abdominal discomfort 
with reflux and vomiting.  Upper gastrointestinal series 
showed a normal esophagus, stomach and duodenum, except for a 
small diverticulum of the descending duodenum.  A diagnosis 
of gastroesophageal reflux syndrome was reported.  

A VA respiratory examination was also conducted in April 
1998.  The examiner noted that an early 1998 chest X-ray 
examination was normal.  The veteran complained of productive 
cough.  He reported shortness of breath on walking, 
but stated that, if he walked slowly, he could walk for a 
long way or climb a flight of stairs.  The examiner noted 
some generalized expiratory and inspiratory wheezes over all 
lung fields.  The examiner reported no cor pulmonale, right 
ventricular hypertrophy, or pulmonary hypertension. 

A VA PFT in May 1998 revealed FEV-1 of 77 percent of 
predicted and FEV-1/FVC ratio of 65 percent.  The examiner 
reported mild obstructive disease with normal diffusion 
capacity.  

At a hearing before the undersigned in July 1999, the veteran 
testified that he underwent surgery during service in 1961, 
which resulted in a staph infection and scarring.  The 
veteran indicated that such caused his later peptic ulcer 
disease.  Transcript, pp. 4-5, 13-14 (July 1999). 

The veteran testified that he experienced pain in his back, 
neck, hips, and knees.  Transcript, p. 9 (July 1999).  He 
stated that he was initial diagnosed with arthritis in 1967 
or 1968 in the shoulder, hands, and back.  Transcript, p. 11 
(July 1999).  The veteran stated that he was currently being 
treated for his joints at the VA hospital and had been issued 
a right knee brace.  Transcript, p. 11 (July 1999).  


II. Analysis

Service Connection for Peptic Ulcer Disease

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases, such as 
peptic ulcer disease, are manifested to a compensable degree 
within the initial post-service year, service connection may 
be granted on a presumptive basis.  38 U.S.C.A. §§  1101, 
1112 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

Service connection may be granted for disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  The United States Court of 
Appeals for Veterans Claims (known as the United Stated Court 
of Veterans Appeals prior to March 11, 1999) (hereinafter, 
"the Court") has held that compensation can be awarded for 
a nonservice-connected disability that is aggravated by a 
service-connected disability for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation, even if the service-connected disability is not 
the proximate cause of the nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The Board notes, as an initial matter, that the veteran's 
hiatal hernia with esophageal reflux is currently service-
connected with an evaluation of 10 percent.  The veteran has 
submitted evidence of a current diagnosis of peptic ulcer 
disease.  The hospitalization records from September 1993 
note a diagnosis of peptic ulcer disease.  

The veteran's service medical records contain no diagnoses of 
peptic ulcer disease.  As stated above, the veteran 
attributes his current diagnosis of peptic ulcer disease to 
the residuals of the 1961 appendectomy.  

However, the record contains no competent medical evidence 
providing a nexus between the veteran's current diagnosis of 
peptic ulcer disease and the 1961 surgery, more than thirty 
years earlier.  Without competent evidence of a nexus, 
the veteran's claim cannot be well grounded.  

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995).  The appellant has not identified any 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Thus, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).


New and Material Evidence for Arthritis of Multiple Joints

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the veteran's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  In 
addition for the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
However, this presumption does not apply in the adjudication 
of a well-grounded claim.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board notes that the veteran's claim for service 
connection for arthritis of multiple joints was previously 
denied by Board decision in November 1987, because the record 
contained no evidence of a current diagnosis of arthritis.  
The Board further notes that the veteran's degenerative joint 
disease of the dorsal spine is service connected with a 10 
percent evaluation.  

The X-ray examination reports from September 1992 and 
November 1995 noted no diagnosis of arthritis.  Although 
these reports are new, in that they were not considered prior 
to the previous Board denial, they are not material, as they 
show no current diagnosis of arthritis.  The Board notes that 
a VA physician in January 1996 noted a report of degenerative 
joint disease and pain in the right knee from the veteran.  
However, the physician did not confirm this report nor point 
to X-ray evidence, which would support such a diagnosis.  A 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  In addition, the Board notes that 
even if this were a diagnosis of degenerative joint disease 
of the right knee, such was reported more than ten years 
after discharge from service, with no reported medical nexus 
to any incident of service.  Again, such evidence is new, but 
not material to the issue of service connection for arthritis 
of multiple joints.  

Finally, at the hearings the veteran reported that he was 
initially diagnosed with arthritis during service in 1967 or 
1968.  The Board is not bound to accept the veteran's 
uncorroborated testimony as to medical incurrence or 
causation.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
veteran's service medical records were considered prior to 
the Board's November 1987 denial of service connection for 
arthritis of multiple joints.  The Board again notes that the 
service medical records contain no diagnoses or X-ray 
evidence of arthritis.  The veteran's testimony is not new, 
in that the medical evidence of the veteran's service was 
previously considered.  In addition, the veteran's testimony 
as to what a doctor told him is not material, as it is 
insufficient to establish a medical diagnosis.  See Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).  The Board finds that the 
veteran has not submitted new and material evidence 
sufficient to warrant reopening of the veteran's claim for 
service connection for arthritis of multiple joints.  

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette, 8 Vet. 
App. 69, to applications to reopen a claim through the 
presentation of new and material evidence.  In Beausoleil, 
8 Vet. App. at 465 and Robinette, 8 Vet. App. at 79-80, the 
Court found a duty to further assist in the development of 
the evidence when the veteran has reported the existence of 
evidence which could serve to render a claim well grounded.  
By analogy, such duty would appear to be triggered where a 
veteran has identified evidence that could serve to reopen a 
claim.  The veteran in the instant case has not identified 
any further available medical evidence that has not been 
submitted or obtained and which would support his claim to 
reopen.  Thus, the Board finds that the VA has satisfied its 
duty to inform the veteran under 38 U.S.C.A. § 5103(a).  See 
Slater, 9 Vet. App. at 244.


Increased Evaluation for COPD with Emphysema

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

Under the Schedule COPD and pulmonary emphysema are evaluated 
as follows:
? 100 percent for FEV-1 less than 40 percent of predicted 
value, or; the ratio of FEV-1/FVC less than 40 percent, 
or; DLCO (SB) less than 40 percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; 
cor pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient oxygen 
therapy;
? 60 percent for FEV-1 of 40 to 55 percent of predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 
percent predicted, or; maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit);
? 30 percent for FEV-1 of 56 to 70 percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 
percent predicted; and
? 10 percent for FEV-1 of 71 to 80 percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66 to 80 
percent predicted.  38 C.F.R. § 4.97, Diagnostic Codes 
6603, 6604 (1998).  

The most recent PFT in May 1998 showed an FEV-1/FVC ratio of 
65 percent, which warrants a 30 percent evaluation under the 
Schedule.  Previous PFT in July 1996 showed an FEV-1/FVC 
ratio of 66 percent, which also warrants a 30 percent 
evaluation.  The Board notes that the RO cited the percentage 
of predicted of the FEV-1/FVC ratio in its decision denying 
an increased evaluation.  The Schedular criteria indicate 
that it is the FEV-1/FVC ratio itself and not the percentage 
of the predicted ratio that is to be considered.  There is no 
evidence of record of PFT results warranting an evaluation in 
excess of 30 percent.  


ORDER

Entitlement to service connection for peptic ulcer disease is 
denied.

No new and material evidence having been received, the claim 
for service connection for arthritis of multiple joints is 
not reopened.

Entitlement to an evaluation of 30 percent for service-
connected COPD with emphysema is granted.  

REMAND

The veteran was hospitalized in September 1993 for acute 
cholecystitis.  A cholecystectomy was performed at that time.  
No definite abdominal pathology was noted on testing results 
during hospitalization.  The veteran testified that the 
physician who performed the gall bladder surgery had stated 
that the complications of the 1961 appendectomy caused his 
gall bladder disease.  Transcript, p. 7 (July 1999).  The 
Board recognizes that the Court has held that VA has some 
duty to inform the veteran of evidence necessary for the 
completion of an application for benefits under 38 U.S.C.A. 
§ 5103 (West 1991) even where the claim appears to be not 
well grounded.  Beausoleil v. Brown, 8 Vet. App. 459, 465 
(1996); Robinette v. Brown, 8 Vet. App. 69, 79-80 (1995).  
The statements by the physician, identified by the veteran at 
the July 1999 hearing could provide a basis for a well-
grounded claim.  Therefore, an attempt to obtain records, 
showing such a conclusion or a statement from physician, 
should be made. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should request that the veteran 
identify the physician, who informed him 
that his gall bladder problems were 
secondary to the 1961 appendectomy.  
After securing the necessary release, the 
RO should attempt to obtain any relevant 
treatment and hospitalization records, 
not already of record.  The RO should 
inform the veteran that he might, also, 
attempt to obtain a statement or letter 
from the physician stating the 
conclusion, reported by the veteran.  

2. The RO should then re-adjudicate the 
claim for service connection for a gall 
bladder condition.  If the claim remains 
denied, the veteran should be furnished 
with a supplemental statement of the case 
which summarizes the pertinent evidence, 
fully cites any applicable legal 
provisions not previously provided, and 
reflects detailed reasons and bases for 
the decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

